  8:19-cv-00219-JMG-MDN Doc # 45 Filed: 09/23/20 Page 1 of 1 - Page ID # 256




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

KEVIN GOLDEN,

                   Plaintiff,
                                                       8:19-CV-219
vs.
                                                       JUDGMENT
STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,

                   Defendant.

      Pursuant to the parties' joint Stipulation for Dismissal with Prejudice
(filing 44), this case is dismissed with prejudice, each party to pay their own
costs and attorney's fees.


      Dated this 23rd day of September, 2020.

                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge
